Citation Nr: 1109734	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to February 2008.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, granted the Veteran's service connection claim for PTSD at a 30 percent disability rating and denied his claim for pseudofolliculitis barbae.  

In an April 2010 rating decision, the agency of original jurisdiction (AOJ) granted the Veteran's claim for pseudofolliculitis barbae.  He has not since appealed either the initial rating or effective date assigned for those conditions.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that claim is not before the Board.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran's PTSD has manifested with occupational and social impairment with reduced reliability and productivity due to symptoms such as:  flattened affect, disturbances of motivation and mood, some memory impairment and impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and the development of panic attacks more than once a week and some symptoms of hallucinations, with GAF scores of 60 and 58 assigned over the course of the appeal period.

2.  The Veteran's service connected PTSD has not manifested occupational and social impairment with deficiencies in most areas and does not affect his ability to function independently, appropriately, and effectively, with no evidence of suicidal or homicidal ideation, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression, or obssessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, or near-continuous panic.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 50 percent, but no greater, for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in September 2008. That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial claim for service connection for PTSD; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the September 2008 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the November 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following the issuance of additional documents noting the requirements for an increased rating for the Veteran's PTSD, the AOJ readjudicated the issue and provided a statement of the case (SOC) in February 2009 and a supplemental SOC (SSOC) in April 2010.

However, with regard to content, it is noted the claim at issue stems from an initial rating assignment.  In this situation, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in Dingess, indicating it was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - so prior to November 9, 2000.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claims, including these downstream disability rating and effective date elements.  And if he did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess and Dunlap, supra.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.

Applying the above analysis to the present case, the Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In fact, after the Veteran filed his January 2009 NOD as to a higher initial rating for PTSD, the additional notice requirements described within 38 U.S.C. §§ 5104, 7105 were met by the February 2009 SOC and April 2010 SSOC.  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to his claim for an increased rating for PTSD, a citation to the pertinent laws and regulations governing a higher rating for his PTSD, and a summary of the reasons and bases for the AOJ's decision to deny a higher rating for PTSD.  Furthermore, the Board notes that in a January 2009 VCAA letter the Veteran was provided with specific notice as to the relevant evidence for a higher rating for PTSD.  Therefore, the Veteran has not shown that he has experienced any prejudice as to notice provided for the downstream initial rating and effective date elements of his claim.  In fact, the Veteran has been provided with notice in excess of that required such that there is no prejudicial error in the content of his VCAA notice.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, and two VA medical examinations regarding the nature and severity of his PTSD.  The Veteran has submitted personal statements and hearing testimony.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Regarding the adequacy of the VA psychiatric examinations provided, at the time of his examinations of October 2008 and October 2009, the VA examiners provided a thorough review of the relevant manifestations of the Veteran's PTSD.  However, the Board also notes that the last examination for his PTSD was conducted over two years ago.  Nevertheless, the Veteran has not submitted any evidence of further relevant treatment since the October 2009 VA psychiatric examination.  In fact, he has indicated that he has stopped seeing his psychiatrist.  See the hearing transcript pg. 18.  The Veteran did provide testimony regarding his PTSD related symptoms such as social isolation, anxiety, hallucinations, as well as occasional forgetfulness, and substance dependence at the time of his December 2010 Board hearing.  However, all of these symptoms were also reviewed by the October 2009 VA psychiatric examiner, such that the Veteran's statements at his December 2010 hearing do not show that his condition had worsened markedly since the October 2009 VA medical examination.  Therefore, without evidence that the Veteran's PTSD has worsened since the October 2009 VA medical examination, the Board is not required to remand the Veteran's claim for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the two VA medical examinations provided a review of the Veteran's symptoms, and considered the effects his PTSD has on his employment and daily life.  Therefore, the VA medical examinations provided have been adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Board concludes that the AOJ has fully complied with the duty to provide the Veteran with a VA medical examination which is adequate to address the disability level of the Veteran's service-connected PTSD currently on appeal.  

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case February 14, 2008) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

An even higher rating of 50 percent under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id; see also Bowling v. Principi, 15 Vet. App. 1, 11 (2001) (holding that in determining whether the Veteran meets the criteria for a 70% rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood).

The requirements of a 100 percent rating under Diagnostic Code 9411 are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual is.  For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Analysis- Higher Initial Disability Rating for PTSD

The Veteran's claim for service connection for PTSD was granted in November 2008, with an initial rating of 30 percent effective February 14, 2008 under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran currently seeks a rating in excess of 30 percent for the appeal period.

The Board notes that the VA psychiatric examination of October 2008 indicated that the Veteran was experiencing a substance dependence disorder and the October 2009 VA medical examination indicated a diagnosis of schizophreniform disorder; the Veteran's other VA medical treatment records have also indicated at different times that the Veteran is experiencing other mental disorders separate from his service-connected PTSD.  The Veteran has also indicated that some of his social isolation is due to anxiety related to his service-connected skin disorder.  See the Veteran's January 2009 NOD, April 2009 substantive appeal (VA Form 9).  As such, there is evidence of other acquired psychiatric disorders which may be separate from his service-connected PTSD.  However, when it is not possible to separate the effects of the service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  The Board also notes that the rating criteria for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, explicitly consider isolating behavior, hallucinations, as well as cognitive and emotional disruptions due to substance dependence, and do not provide a mechanism for separately considering manifestations of a service-connected mental disorder from a non-service-connected mental disorder.  Furthermore, in providing the benefit of the doubt as required by 38 C.F.R. § 4.3 to the Veteran, the Board also takes into account that certain aspects of the Veteran's substance abuse may be a form of self-medication for his PTSD.  Consequently, the Board will not attempt to separate the effects of his other nonservice-connected acquired psychiatric disorders when rating his level of impairment due to PTSD.  

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran's VA medical treatment record of February 2008 shows that he had begun to seek treatment for an acquired psychiatric disorder with symptoms of "[q]uick startle response, sleep difficulties, not wanting to be around people, [and] anger," but was not experiencing suicidal or homicidal ideation.  Further, the Veteran was not experiencing audio or visual hallucinations.  

In March 2008, the Veteran was provided with a telemedicine consult, at which time he indicated behavior described as "self-isolating," and "hypervigilant," and it was indicated that he was self-medicating with alcohol and other substances.  There was evidence of "vivid recall" of a traumatic event described as a mortar attack during service.  The Veteran indicated that he was experiencing frequent nightmares, and was "on edge."  In terms of social life, the Veteran lived with his immediate family, and he also avoided going out in public or to church.  The Veteran described recurrent thoughts of his military experiences which could be triggered by loud noises or the news, and that these thoughts could be intrusive or distressing.  The Veteran's mood was indicated as being depressed with decreased pleasure and interests, as well as experiencing difficulty concentrating.  He indicated that he would get angry a lot, including with his family, and that he would argue with his girlfriend "a lot."  He was described as anxious, but alert, oriented, and cooperative.  He was indicated as having fair attention, concentration, insight, and judgment.  His speech and thoughts were normal, but his affect was slightly blunted.  He denied experiencing suicidal or homicidal ideation.  The Veteran had not obtained employment but was continuing service in the Army Reserve.  At that time, the Veteran was diagnosed with PTSD and MDD (major depressive disorder).

The Veteran was seen again in April 2008.  He indicated that he was still self-medicating.  His mood was improving, but he still experienced problems and substance dependence.  His sleep was also improving but he still experienced continued nightmares and his energy level was poor and his thoughts wandered a lot.  He was arguing a lot with his girlfriend, and otherwise avoided people.  He was indicated as being alert and oriented, calm and cooperative, with normal speech, and logical thoughts, with no evidence of psychosis.  His attention and concentration were indicated as fair and his insight and judgment were indicated as good.  Later the same month the Veteran was provided further treatment and was indicated as experiencing anxiety and paranoia with continued substance dependence.  The Veteran also indicated that he had not reported for duty with his Army Reserve unit.  The Veteran denied hallucinations.  He continued to maintain a relationship with his girlfriend, although with continued arguments.  He also indicated that he was isolated and continued to live with his parents.  The treating physician noted no "demonstrative neurovegative signs of depression or anxiety," and did not find evidence of delusions, hallucinations or paranoia.  The Veteran was noted as being competent and accountable for his actions, oriented to all spheres, with slow but intact cognition, but his speech was ungrammatical in vocabulary and syntax, and his judgment and insight were indicated as being clouded by substance abuse.

In May 2008 the Veteran was provided further treatment and indicated continued mood swings with substance dependence but was "doing okay overall."  He was indicated as experiencing continued trouble sleeping but remained alert, oriented, calm, and cooperative.  He was indicated as not being nervous, and his speech was within normal limits and thoughts showed no evidence of psychosis, but his affect was somewhat blunted.  His attention, concentration, insight, and judgment were all fair.  Again, the Veteran denied experiencing suicidal ideation.  

In July 2008, the Veteran reported being uncomfortable and on guard during a drill weekend for the Army Reserve, and he also indicated that he lost his appetite when not self-medicating with cannabis.  He also reported hoping something would happen to him on the drive to report for duty, but denied any active suicidal thoughts, plans, or intent.  Socially, the Veteran continued living at home and avoided other people, with daily dreams of his friend who was killed during service.  The Veteran reported intrusive thoughts and being irritable and short-tempered.  He also reported continued nightmares.

In August 2008, the Veteran was again seen for VA treatment, and reported a lack of motivation without goal-directed activities and continued substance dependence.  He also indicated that he was experiencing continued sleep impairment with increased anger and irritability, and was nervous and shaky, and remaining isolated, but with no suicidal thoughts.  He was awake, alert, and guarded with intermittent eye contact.  His mood was angry and he had a constricted affect.  

In a September 2008 VA medical treatment record, it was indicated that the Veteran had ceased his substance abuse behaviors for about two months, but continued to experience nightmares, flashbacks, hypervigilance, depression, insomnia, withdrawal, irritability, and angry outbursts.  He was alert and oriented to person, place, and time, but his mood was depressed and his affect continued to be restricted.  His thought processes were goal-directed and logical, and he denied suicidal or homicidal ideation, with intact judgment and insight.  

In October 2008, the Veteran reported that he had resumed his "near daily" substance dependence, although with a reduced alcohol intake.  His treating physician indicated that he was experiencing symptoms of:  avoidance, isolation, heightened anxiety and arousal, difficulty falling asleep, irritability and anger, and decreased appetite with no interest in activities.  He also indicated that he was not looking for work.  Later the same month, the Veteran was provided with a letter indicating that he was no longer fit for service and should be released from Army Reserve service due to his PTSD.

In October 2008, the Veteran was provided with a VA psychiatric examination regarding his PTSD and associated acquired psychiatric disorders.  At that time, the Veteran was indicated as continuing to serve in the Army Reserve, but was in the process of being processed out.  He had not worked since leaving the military, and continued to live at home with his parents.  Socially, the Veteran indicated that he was uncomfortable around unfamiliar people, and he would become paranoid.  He indicated that he was isolated and without friends, including no longer attending church, but continued to maintain a relationship with his girlfriend.  He described being irritable and arguing with his parents and sister at home, but had not been violent or destructive.  

Emotionally, the examiner indicated that the Veteran had symptoms of anxiety, particularly around people, and was receiving medication.  The Veteran indicated that he had frequent nightmares and substance dependence, despite efforts to cut back.  Mentally, the Veteran was described as punctual and appropriately dressed and groomed with adequate personal hygiene.  He was not in evident distress.  He was indicated as cooperative, alert, and well oriented without delusional beliefs, although with some paranoia around others, believing that they are talking about him.  His memory tests were normal, although he had some difficulty with mental computational exercises and serial addition.  The examiner indicated that the Veteran's verbal comprehension and abstracting abilities appeared to be fairly low with some difficulty concentrating.

The Veteran reported no plan for the future, but lacked confidence, and indicated significant trouble with nightmares, and was discouraged and depressed with significant withdrawal from social activities.  The examiner indicated that the Veteran was experiencing PTSD with substance dependence and social isolation, and remained unemployed from after his exit from service.  The examiner concluded by assigning the Veteran's disability a GAF score of 60 (indicative of moderate symptoms).  

In November 2008, a VA medical treatment record indicated that the Veteran continued to experience substance dependence, although he had managed to reduce the degree.

In his January 2009 NOD, the Veteran indicated that he felt his PTSD resulted in a disability rating worse than accounted for by the 30 percent rating assigned.  He pointed out his difficulty in pursuing or obtaining employment.  He indicated that he was trying to get help, but was experiencing difficulty maintaining his relationships due to his PTSD.  He reported continued substance dependence, and an inability to control his temper.  In his April 2009 VA Form 9, the Veteran reiterated these problems, and also indicated that he had begun having panic attacks as well as nightmares.  He further indicated that he had difficulty communicating and managing his bills or getting a job.

In October 2009, the Veteran was provided with another VA medical examination.

At that time, the Veteran was indicated as being well-groomed, although experiencing social anxiety and difficulty modulating his mood.  He indicated that he had obtained a job as a member of the security personnel at a university, working about 12 hours 2-3 days per week.  He reported working with one other person.  The Veteran also reported that he had been processed for two DWI's and lost his license.  

Socially, the Veteran reported limited activities beyond work with minimal social interactions, but no violence or assaultiveness or suicidal or homicidal ideation.  Emotionally, the Veteran reported symptoms of constant anxiety and that he stayed away from people.  The Veteran indicated that his mental state had been improving but with his new job he was experiencing increased difficulty with his mood and also with anxiety attacks.  He also reported experiencing some hallucinations while at work, but that this had not resulted in lost time at work.  There was no evidence of delusions.  Cognitively the Veteran's thought process and communication were unimpaired, but there was evidence of paranoia.  

In general, the Veteran's demeanor was indicated as strong and ardent, with excellent personal hygiene, and the Veteran was indicated as being oriented to person, place, time, situation, and purpose, although there was some evidence of memory loss, but no ritualistic behaviors.  The examiner also indicated that he was showing evidence of schizophreniform disorder.  The examiner concluded that the Veteran's disorder was moderately severe, involving social withdrawal and merited a GAF score of 58 (again indicative of moderate symptoms).

Finally, the Veteran also provided testimony at a Board hearing in December 2010 regarding his PTSD symptoms.  At that time, he indicated that he had experienced some interference with his work due to his PTSD, missing from 1 to 6 or 7 days in a year.  See the hearing transcript pages 2-4.  The Veteran did indicate that he was capable of maintaining a full 40-hour work week.  Id. pg. 16.  He also indicated that he continued to have substance dependence, and reported having had two DUI's due to alcohol dependence.  Id. pg. 5.  

Emotionally, the Veteran indicated that he would get angry with his girlfriend, but regret it afterwards.  Id. 4.  The Veteran indicated continued depression and anger associated with his substance dependence.  Id. pages 20-21.  The Veteran also indicated experiencing panic attacks about three times per week and symptoms of anxiety around others including symptoms of excessive sweating.  Id. pages 14-15, 19.  The Veteran reported continued hallucinations.  Id. pages 7-8, 14.  However, the Veteran indicated that he had not experienced suicidal or homicidal ideation.  Id. pg. 8.  The Veteran also indicated continued sleep impairment with occasional sleep-walking.  Id. pages 11, 13-14, 17.

Cognitively, the Veteran reported some continued impairment, including forgetting tasks at work such as locking doors, which was noted by his supervisors.  Id. pages 6-7, 12.  Socially, the Veteran indicated continued isolation, with very limited social activities and some difficulty with his relationships with his family and girlfriend.  Id. pages 4, 8-10, 15.  He also indicated that he was no longer receiving therapy or medication.  Id. pages 16-17.  He also noted experiencing frequent flashbacks.  Id. pg. 18.  

In reviewing the evidence of record, the Veteran's PTSD and associated disorders show certain manifestations appropriate for a higher disability level of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the Veteran's reported disability shows some symptoms appropriate to the 30 percent rating currently assigned, such as:  a depressed mood, anxiety, suspiciousness, with chronic sleep impairment, and some memory loss at work.

However, in granting the Veteran the benefit of the doubt required by 38 C.F.R. § 4.3, the Board concludes that his PTSD symptomatology shows occupational and social impairment with reduced reliability and productivity such that a higher 50 percent rating is appropriate.  See also 38 C.F.R. § 4.7.  In this regard, the Board notes that after his release from active duty service, the Veteran obtained a medical release from his military Army Reserve obligation due to his PTSD.  See the October 2008 VA medical treatment record.  Furthermore, after his release from service in February 2008, the Veteran was unable to obtain employment for about a year and a half showing reduced reliability and productivity.  The Board also notes that the Veteran's employment appears to be of an isolated nature, and even so, the stresses of his employment appear to be associated with an increase in the manifestations of his PTSD, including some hallucinations while at work, and some missed work.  See the October 2009 VA psychiatric examination and the hearing transcript pages 2-4, 6, 12, 14.

Finally, the Board notes that there is evidence of the specific symptoms indicated as appropriate for a rating of 50 percent for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard there has repeatedly been evidence of a flattened affect.  See the VA medical treatment records dated in March, May, and August 2008.  There is also evidence of impaired judgment and impaired abstract thinking.  See the April 2008 VA medical treatment record, October 2008 VA psychiatric examination, and the April 2009 VA Form 9, as well as the December 2010 Board hearing.  In addition, the Veteran has indicated forgetting tasks at work, showing some memory impairment.  Finally, the repeated evidence of an inability to control his emotions shows disturbances of motivation and mood.  

There is some evidence that the Veteran's PTSD has increased in severity with his current employment, including the evidence of panic attacks more than once a week and hallucinations noted at the October 2009 VA psychiatric examination and the December 2010 Board hearing.  However, the Board also notes that the Veteran's GAF scores have been roughly consistent with a score of 60 in October 2008 and 58 in October 2009, showing evidence of a consistent level of impairment, with scores that are indicative of moderate symptoms of PTSD and moderate social difficulty.  The Board notes that the rating agency does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Furthermore, the Board notes that the disability Rating Schedule is based primarily on the reduction in the Veteran's earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A disability rating based on a mental disorder shall be based on all of the evidence that bears on occupational and social impairment rather than solely social impairment.  See 38 C.F.R. § 4.126.  

As such, granting the Veteran the benefit of the doubt, a rating of 50 percent is appropriate for the appeal period.  38 C.F.R. § 4.3.  The Board reaches this conclusion even though the Veteran does not exhibit all of the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  That is, there is no evidence to show that the Veteran experiences the cognitive or memory deficits provided for under the criteria for a 50 percent disability rating.  In concluding that the Veteran does merits a disability rating of 50 percent, the Board has considered not only the symptoms related, but all the symptoms as well as their effects on the Veteran's social and work situation.  See Mauerhan, supra.  

However, the Board concludes that the Veteran does not show occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood as necessary for a 70 percent disability rating.

In this regard, the Veteran has been consistently found to be without suicidal or homicidal ideation.  Further, despite his statement of checking the irons of the stove before going to bed (see the hearing transcript pg. 5), there is no other evidence of obsessional rituals, or that any ritual identified interferes with his routine activities.  In fact the occasional checking of the stove before bed as described by the Veteran does not appear to be a maladaptive behavior.  In addition, none of the Veteran's examiners or physicians has found any indication of illogical, obscure, or irrelevant speech.  There is no evidence that any of the Veteran's impaired emotional control with irritability and anger has ever been associated with periods of violence.  Finally, there is no evidence of spatial disorientation or any neglect of personal appearance or hygiene.  

The Board acknowledges that there is some evidence of continuous anxiety and depression, which may be likened to near-continuous panic or depression.  Further, the Board notes that the Veteran's difficulty obtaining employment after his discharge from active service, and medical removal from the Army Reserve, as well as his increased PTSD symptomatology after obtaining employment, may be argued to show some evidence of difficulty in adapting to stressful circumstances.  However, the Veteran has clearly shown that he is capable of establishing and maintaining effective relationships during the appeal period although with difficulty, as evidenced by his ability to maintain his relationship with his girlfriend and continued ability to maintain residence with his family, as well as his ability to establish employment in a position in security at a university.  

Therefore, a 70 percent disability rating is not appropriate for the appeal period.  Further, although there has been some evidence of hallucinations after the Veteran obtained his current employment, these do not appear to be causing total occupational impairment.  In fact, he has indicated that he has been able to maintain full employment despite this new symptom.  See the hearing transcript pg. 16.  Further, there is no evidence in the record of gross impairment in thought or communication, grossly inappropriate behavior, or that the Veteran is any danger to himself or others.  Finally there is no evidence of any inability to perform the activities of daily living, including hygiene, or disorientation to time or place, or of memory loss equivalent to loss of names of close relatives, his occupation, or his own name.  As such, despite the evidence of certain symptoms relevant to higher rating codes, the evidence of record simply does not reveal a level of impairment due to PTSD which is equivalent to a greater than 50 disability rating.  38 C.F.R. § 4.7.  

In summary, the Board finds that the evidence supports a higher 50 percent disability rating, but no greater, for the Veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.3.  In awarding the higher rating for the appeal period, the Board adds that it does not find that the Veteran's service-connected PTSD on appeal should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the range of social and employment impairment caused by Veteran's PTSD is clearly contemplated by Diagnostic Code 9411.  As such, the Veteran's level of impairment is within the range contemplated by the rating criteria, which reasonably describes his PTSD symptomatology and specifically relates that symptomatology to its interference with his employment.  Finally, although the Veteran has been unemployed for part of the appeal period, he has been able to obtain full employment and maintain that status despite some interference.  Finally, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization during the appeal period, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  Thus, the evidence does not support referring this case for an extraschedular evaluation.



ORDER

An initial disability rating of 50 percent is granted for the Veteran's PTSD, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


